Exhibit 99.1 Consolidated financial statements of Almaden Minerals Ltd. For the year ended December 31, 2014 and 2013 Almaden Minerals Ltd. December 31, 2014 and 2013 Table of contents Report of Independent Registered Public Accounting Firm 1-2 Consolidated statements of financial position 3 Consolidated statements of comprehensive loss………… 4 Consolidated statements of cash flows 5 Consolidated statements of changes in equity 6 Notes to the consolidated financial statements 7-40 Report of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders of Almaden Minerals Ltd. We have audited the accompanying consolidated financial statements of Almaden Minerals Ltd., and subsidiaries (the “Company”), which comprise the consolidated statements of financial position as at December 31, 2014 and December 31, 2013, and consolidated statements of comprehensive loss, changes in equity, and cash flows for each of the years in the three-year period ended December 31, 2014, and a summary of significant accounting policies and other explanatory information. Management's Responsibility for the Consolidated Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board, and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditor's Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditor's judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity's preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion. 1 Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the financial position of Almaden Minerals Ltd. and subsidiaries as at December 31, 2014 and December 31, 2013, and their financial performance and their cash flows for each of the years in the three-year period ended December 31, 2014 in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board. /s/ Deloitte LLP Chartered Accountants Vancouver, Canada March 30, 2015 2 Almaden Minerals Ltd. Consolidated statements of financial position (Expressed in Canadian dollars) December 31, December 31, $ $ ASSETS Current assets Cash and cash equivalents (Note 15) Accounts receivable and prepaid expenses (Note 4) Marketable securities (Note 5) Inventory (Note 6) Non-current assets Investment in associate (Note 7) Exploration and evaluation assets deposit (Note 10(e)(vi)) - Reclamation deposit (Note 3(m)) Contingent shares receivable (Note 8) Property, plant and equipment (Note 9) Exploration and evaluation assets (Note 10) TOTAL ASSETS LIABILITIES Current liabilities Trade and other payables Non-current liabilities Deferred income tax liability (Note 16) - Total Liabilities EQUITY Share capital (Note 11) Reserves (Note 11) Deficit ) ) Total Equity TOTAL EQUITY AND LIABILITIES Commitments (Note 17) The accompanying notes are an integral part of these financial statements. These consolidated financial statements are authorized for issue by the Board of Directors on March 30, 2015. They are signed on the Company's behalf by: /s/Duane Poliquin /s/Mark T. Brown Director Director 3 Almaden Minerals Ltd. Consolidated statements of comprehensive loss (Expressed in Canadian dollars) Years Ended December 31, $ $ $ Revenue Interest income Other income Expenses (income) Impairment of exploration and evaluation assets General and administrative expenses (Note 21) (Income) loss on exploration and evaluation assets (Note 13) ) ) General exploration expenses Share-based payments Operating loss ) ) ) Other (loss) income (Loss) income from investment in associate (Note 7) ) ) Impairment of marketable securities (Note 5) Impairment of investment in associate (Note 7) ) - - Gain (loss) on fair-value of contingent share receivable (Note 8) ) ) (Loss) gain on sale of marketable securities ) Gain on sale of property, plant and equipment - - Foreign exchange (loss) gain ) ) Loss before income taxes ) ) ) Deferred income tax expense (Note 16) ) - - Net loss for the year ) ) ) Other comprehensive income (loss) Items that may be reclassified subsequently to profit or loss Net change in fair value of available for sale financial assets, net of tax of nil ) ) Reclassification adjustment relating to available for sale financial assets included in net income (loss), net of tax of nil ) Other comprehensive income (loss) for the year ) Total comprehensive loss for the year ) ) ) Basic and diluted net loss per share (Note 14) The accompanying notes are an integral part of these financial statements. 4 Almaden Minerals Ltd. Consolidated statements of cash flows (Expressed in Canadian dollars) Years ended December 31, $ $ $ Operating activities Net loss for the year Items not affecting cash Deferred income tax expense - - Loss (gain) on investment in associate Depreciation Loss (gain) on sale of marketable securities (Gain) loss on fair value of contingent shares receivable Impairment of marketable securities Loss (income) on exploration and evaluation assets - Impairment of exploration and evaluation assets Impairment of investment in associate - - Share-based payments Gain on sale of property, plant and equipment - - Changes in non-cash working capital components Accounts receivable and prepaid expenses Trade and other payables Net cashed used in operating activities Investing activities Exploration and evaluation assets deposit - - Reclamation deposit - Net proceeds from sale of marketable securities Property, plant and equipment Purchases Proceeds - - Mineral properties Costs Proceeds on disposal - Net cash used in investing activities Financing activity Issuance of shares, net of share issue costs Net cash from financing activity Net cash outflows Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year Supplemental cash and cash equivalents information - Note 15 The accompanying notes are an integral part of these financial statements. 5 Almaden Minerals Ltd. Consolidated statements of changes in equity (Expressed in Canadian dollars) Share capital Reserves Equity settled Available-for- Number of employee sale financial Total shares Amount compensation Warrants assets reserves Deficit Total $ Balance, January 1, 2012 Shares issued for cash on exercise of stock options - Fair value of share options transferred to share capital on exercise of options - Share-based payments - Total comprehensive loss for the year - Balance, December 31, 2012 Shares issued for cash on exercise of stock options - Fair value of share options transferred to share capital on exercise of options - Share-based payments - Private placements and other - Finder's warrant issued pursuant to private placement - Shares issued pursuant to property acquisition agreement - Total comprehensive loss for the year - Balance, December 31, 2013 Shares issued for cash on exercise of stock options - Fair value of share options transferred to share capital on exercise of options - Shares issued pursuant to private placement - Finder's warrant issued pursuant to private placement - Share-based payments - Total comprehensive loss for the year - Balance, December 31, 2014 The accompanying notes are an integral part of these financial statements. 6 Almaden Minerals Ltd. Notes to the consolidated financial statements For the years ended December 31, 2014 and 2013 Presented in Canadian dollars 1.Nature of Operations Almaden Minerals Ltd. (the “Company” or “Almaden”) was formed by amalgamation under the laws of the Province of British Columbia, Canada on February 1, 2002.The Company is an exploration stage public company that is engaged directly in the exploration and development of exploration and evaluation properties in Canada, US and Mexico.The address of the Company’s registered office is Suite 1710 –1177 West Hastings Street, Vancouver, BC, Canada V6E 2L3. The Company is in the business of exploring and developing new mineral projects and has not yet determined whether these projects contain economically recoverable mineral reserves.The recoverability of amounts shown for mineral properties is dependent upon the establishment of a sufficient quantity of economically recoverable reserves, the ability of the Company to obtain the necessary financing or participation of joint venture partners to complete development of the properties and upon future profitable production or proceeds from the disposition of exploration and evaluation assets. 2.Basis of Presentation (a)Statement of Compliance with International Financial Reporting Standards These consolidated financial statements have been prepared in accordance and compliance with International Financial Reporting Standards as issued by the International Accounting Standards Board (“IFRS”). (b)Basis of preparation These consolidated financial statements have been prepared on a historical cost basis except for financial instruments classified as available-for-sale that have been measured at fair value. These consolidated financial statements, including comparatives, have been prepared on the basis of IFRS standards that are effective as at December 31, 2014. (c)Functional currency The functional and reporting currency of the Company and its subsidiaries is the Canadian dollar. (d)Significant accounting judgments and estimates The preparation of these consolidated financial statements requires management to make judgements and estimates that affect the reported amounts of assets and liabilities at the date of the financial statements and reported amounts of expenses during the reporting period.Actual outcomes could differ from these judgements and estimates.The consolidated financial statements include judgements and estimates which, by their nature, are uncertain.The impacts of such judgements and estimates are pervasive throughout the consolidated financial statements, and may require accounting adjustments based on future occurrences.Revisions to accounting estimates are recognized in the period in which the estimate is revised and the revision affects both current and future periods. 7 Almaden Minerals Ltd. Notes to the consolidated financial statements For the years ended December 31, 2014 and 2013 Presented in Canadian dollars 2.Basis of Presentation (Continued) (d)Significant accounting judgments and estimates (continued) Significant assumptions about the future and other sources of judgements and estimates that management has made at the statement of financial position date, that could result in a material adjustment to the carrying amounts of assets and liabilities, in the event that actual results differ from assumptions made, relate to, but are not limited to, the following: Critical Judgments o The assessment that the Company has significant influence over the investment in Gold Mountain Mining Corporation (“Gold Mountain”) (Note 7) which results in the use ofthe equity accounting method for accounting for this investment.In making their judgement, management considered its percentage ownership, the composition of the Board of Directors of Gold Mountain, the common directors and management between Gold Mountain and the Company and the intercompany transactions and relationship with Gold Mountain and concluded that significant influence exists. o The analysis of the functional currency for each entity of the Company.In concluding that the Canadian dollar is the functional currency of the parent and its subsidiary companies, management considered the currency that mainly influences the cost of providing goods and services in each jurisdiction in which the Company operates.As no single currency was clearly dominant, the Company also considered secondary indicators including the currency in which funds from financing activities are denominated and the currency in which funds are retained. o The determination that the carrying amount of the Tuligtic Project will be recovered through use rather than sale (Note 16).In making this determination, management considered the likelihood of completing the Company’s planned spin out transaction (Note 22) taking into account all legal, regulatory and business requirements to affect the planned spin-out transaction. Estimates o The recoverability of accounts receivable which is included in the consolidated statements of financial position; o The carrying value of the marketable securities and the recoverability of the carrying value which are included in the consolidated statements of financial position; o The carrying value of investments, and the estimated annual gains or losses recorded on investments from income and dilution, and the recoverability of the carrying value which are included in the consolidated statements of financial position; o The estimated useful lives of property, plant and equipment which are included in the consolidated statements of financial position and the related depreciation included in the consolidated statements of comprehensive loss; o The value of the exploration and development costs which is recorded in the consolidated statements of financial position; o The inputs used in accounting for share option expense in the consolidated statements of comprehensive loss; o The provision for income taxes which is included in the consolidated statements of comprehensive loss and composition of deferred income tax assets and liabilities included in the consolidated statements of financial position at December 31, 2014; 8 Almaden Minerals Ltd. Notes to the consolidated financial statements For the years ended December 31, 2014 and 2013 Presented in Canadian dollars 2.Basis of Presentation (Continued) (d)Significant accounting judgments and estimates (continued) o The inputs used in determining the various commitments and contingencies disclosed in the consolidated statement of financial position; o The assessment of indications of impairment of each exploration and evaluation asset and related determination of the net realizable value and write-down of those assets where applicable; o The estimated fair value of contingent share payments receivable in the event that Gold Mountain achieves some or all of the specified resource and production levels described in Note 8(a); o The estimated fair value of contingent share payments receivable in the event that Goldgroup Mining Inc. achieves some or all of the specified resource and production levels described in Note 8(b). 3.Significant Accounting Policies (a)Basis of consolidation The consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries as follows: Jurisdiction Nature of operations Almaden America Inc. USA exploration company Republic Resources Ltd. Canada service company Puebla Holdings Inc. Canada holding company Ixtaca Precious Metals Inc. Canada holding company Pangeon Holdings Ltd. Canada holding company Almaden de Mexico, S.A. de C.V. Mexico exploration company Minera Gavilan, S.A. de C.V. Mexico exploration company Compania Minera Zapata, S.A. de C.V. Mexico exploration company Minera Gorrion, S.A. de C.V. Mexico exploration company Minera Alondra, S.A. de C.V. Mexico holding company Investments where the Company has the ability to exercise significant influence are accounted for using the equity method.Under this method, the Company’s share of the investee’s earnings or losses is included in operations and its investments therein are adjusted by a like amount.Dividends received from these investments are credited to the investment. The Company’s 38.8% interest in Gold Mountain is accounted for using the equity method. The Company accounts for its interest in the jointly controlled ATW project by recognizing its share of the jointly controlled assets classified according to the nature of the assets. Inter-company balances and transactions, including unrealised income and expenses arising from inter-company transactions, are eliminated in preparing the consolidated financial statements.Unrealised gains arising from transactions with equity accounted investees are eliminated against the investment to the extent of the Company’s interest in the investee.Unrealised losses are eliminated in the same way as unrealised gains, but only to the extent that there is no evidence of impairment. 9 Almaden Minerals Ltd. Notes to the consolidated financial statements For the years ended December 31, 2014 and 2013 Presented in Canadian dollars 3.Significant Accounting Policies (Continued) (b)Foreign currencies Transactions in currencies other than the functional currency are recorded at the rates of exchange prevailing on dates of transactions.At each financial position reporting date, monetary assets and liabilities that are denominated in foreign currencies are translated at the rates prevailing at the date of the statement of financial position.Non-monetary items that are measured in terms of historical cost in a foreign currency are not retranslated. (c)Financial instruments Financial assets The Company classifies its financial assets into one of the following categories, depending on the purpose for which the asset was acquired. The Company's accounting policy for each category is as follows: Fair value through profit or loss - This category comprises derivatives including contingent shares receivable, or assets acquired or incurred principally for the purpose of selling or repurchasing it in the near term. They are carried in the statement of financial position at fair value with changes in fair value recognized in net loss. Loans and receivables - These assets are non-derivative financial assets with fixed or determinable payments that are not quoted in an active market. They are carried at cost less any provision for impairment. Individually significant receivables are considered for impairment when they are past due or when other objective evidence is received that a specific counterparty will default.The Company classifies its cash and cash equivalents and accounts receivable as “loans and receivables”. Held-to-maturity investments - These assets are non-derivative financial assets with fixed or determinable payments and fixed maturities that the Company's management has the positive intention and ability to hold to maturity. These assets are measured at amortized cost using the effective interest method. If there is objective evidence that the investment is impaired, determined by reference to external credit ratings and other relevant indicators, the financial asset is measured at the present value of estimated future cash flows. Any changes to the carrying amount of the investment, including impairment losses, are recognized in net loss. Available for sale - Non-derivative financial assets not included in the above categories and which include marketable securities are classified as available for sale. They are carried at fair value with changes in fair value recognized directly in other comprehensive income and equity. Where a decline in the fair value of an available for sale financial asset constitutes objective evidence of significant or prolonged decline in value, the amount of the loss is removed from equity and recognized in net loss. All financial assets except for those at fair value through profit or loss are subject to review for impairment at least at each reporting date. Financial assets are impaired when there is any objective evidence that a financial asset or a group of financial assets is impaired. Different criteria to determine impairment are applied for each category of financial assets, which are described above. 10 Almaden Minerals Ltd. Notes to the consolidated financial statements For the years ended December 31, 2014 and 2013 Presented in Canadian dollars 3.Significant Accounting Policies (Continued) (c)Financial instruments (continued) Financial liabilities The Company classifies its financial liabilities into one of two categories, depending on the purpose for which the asset was acquired. The Company's accounting policy for each category is as follows: Fair value through profit or loss - This category comprises derivatives, or liabilities acquired or incurred principally for the purpose of selling or repurchasing it in the near term. They are carried in the statements of financial position at fair value with changes in fair value recognized in net income (loss). Other financial liabilities - This category includes promissory notes, amounts due to related parties and trade and other payables, all of which are recognized at amortized cost. (d)Cash, cash equivalents and short-term investments Cash equivalents include money market instruments which are readily convertible into cash or have maturities at the date of purchase of less than ninety days.Short-term investments include money market instruments with terms to maturity exceeding ninety days. (e) Inventory Inventory is valued at the lower of the average cost and estimated net realizable value. (f)Property, plant and equipment Property, plant and equipment are stated at cost and are depreciated annually on a declining-balance basis at the following rates: Automotive equipment 30% Furniture and fixtures 20% Computer hardware and software 30% Geological library 20% Field equipment 20% Leasehold improvements Over the term of the lease Drill equipment 20% (g)Revenue recognition Revenue is recognized to the extent that it is probable that the economic benefits will flow to the Company and the revenue can be reliably measured.Revenue is measured at the fair value of the consideration received, excluding discounts, rebates and other sales tax or duty.The following specific recognition criteria must also be met before revenue is recognized: 11 Almaden Minerals Ltd. Notes to the consolidated financial statements For the years ended December 31, 2014 and 2013 Presented in Canadian dollars 3.Significant Accounting Policies (Continued) (g)Revenue recognition (continued) Interest income Revenue is recognized as interest accrues (using the effective interest rate, that is, the rate that exactly discounts estimated future cash receipts through the expected life of the financial instrument to the net carrying amount of the financial asset). Other income Revenue from other income consists of office rental and contract exploration services provided to third parties and are recognized upon completion of the services for which the measurement of the consideration can be reasonably assured and the ultimate collection is reasonably assured. (h)Exploration and evaluation The Company is in the exploration stage with respect to its investment in exploration and evaluation assets and accordingly follows the practice of capitalizing all costs relating to the acquisition of, exploration for and development of mineral claims to which the Company has rights and crediting all proceeds received for farm-out arrangements or recovery of costs against the cost of the related claims.Such costs include, but are not exclusive to, geological, geophysical studies, exploratory drilling and sampling. At such time as commercial production commences, these costs will be charged to operations on a unit-of-production method based on proven and probable reserves.The aggregate costs related to abandoned mineral claims are charged to operations at the time of any abandonment or when it has been determined that there is evidence of an impairment. The Company considers the following facts and circumstances in determining if it should test exploration and evaluation assets for impairment: (i) the period for which the Company has the right to explore in the specific area has expired during the period or will expire in the near future, and is not expected to be renewed. (ii) substantive expenditure on further exploration for and evaluation of mineral resources in the specific area is neither budgeted nor planned. (iii) exploration for and evaluation of mineral resources in the specific area have not led to the discovery of commercially viable quantities of mineral resources and the entity has decided to discontinue such activities in the specific area; and (iv) sufficient data exists to indicate that, although a development in the specific area is likely to proceed, the carrying amount of the exploration and evaluation assets is unlikely to be recovered in full from successful development or by sale. An impairment charge relating to a mineral property is subsequently reversed when new exploration results or actual or potential proceeds on sale or farm-out of the property result in a revised estimate of the recoverable amount but only to the extent that this does not exceed the original carrying value of the property that would have resulted if no impairment had been recognized.General exploration costs in areas of interest in which the Company has not secured rights are expensed as incurred. 12 Almaden Minerals Ltd. Notes to the consolidated financial statements For the years ended December 31, 2014 and 2013 Presented in Canadian dollars 3.Significant Accounting Policies (Continued) (h)Exploration and evaluation (continued) The recoverability of amounts shown for exploration and evaluation assets is dependent upon the discovery of economically recoverable reserves, the ability of the Company to obtain financing to complete development of the properties, and on future production or proceeds of disposition. The Company recognizes in income costs recovered on exploration and evaluation assets when amounts received or receivable are in excess of the carrying amount. Expenditures are transferred to mining properties and leases or assets under construction once the technical feasibility and commercial viability of extracting a mineral resource are demonstrable and the work completed to date supports the future development of the property. Once the technical feasibility and commercial viability of the extraction of mineral resources in an area of interest are demonstrable, exploration and evaluation assets attributable to that area of interest are first tested for impairment and then reclassified to mining property and development assets within property, plant and equipment. All capitalized exploration and evaluation expenditure is monitored for indications of impairment. Where a potential impairment is indicated, assessments are performed for each area of interest.To the extent that exploration expenditure is not expected to be recovered, it is charged to the results of operations.Exploration areas where reserves have been discovered, but require major capital expenditure before production can begin, are continually evaluated to ensure that commercial quantities of reserves exist or to ensure that additional exploration work is underway as planned. (i) Impairment of property, plant and equipment and intangible assets Property, plant and equipment and finite life intangible assets are reviewed for impairment if there is any indication that the carrying amount may not be recoverable. If any such indication is present, the recoverable amount of the asset is estimated in order to determine whether impairment exists. Where the asset does not generate cash flows that are independent from other assets, the Company estimates the recoverable amount of the cash-generating unit to which the asset belongs. Any intangible asset with an indefinite useful life is tested for impairment annually and whenever there is an indication that the asset may be impaired. An asset’s recoverable amount is the higher of fair value less costs of disposal and value in use. In assessing value in use, the estimated future cash flows are discounted to their present value, using a pre-tax discount rate that reflects current market assessments of the time value of money and the risks specific to the asset for which estimates of future cash flows have not been adjusted. If the recoverable amount of an asset or cash generating unit is estimated to be less than its carrying amount, the carrying amount is reduced to the recoverable amount. Impairment is recognized immediately as additional depreciation. Where an impairment subsequently reverses, the carrying amount is increased to the revised estimate of recoverable amount but only to the extent that this does not exceed the carrying value that would have been determined if no impairment had previously been recognized. A reversal is recognized as a reduction in the depreciation charge for the period. 13 Almaden Minerals Ltd. Notes to the consolidated financial statements For the years ended December 31, 2014 and 2013 Presented in Canadian dollars 3.Significant Accounting Policies (Continued) (j)Income taxes Deferred tax is recorded using the liability method, recognized on temporary differences between the carrying amounts of assets and liabilities in the consolidated financial statements and the corresponding tax bases used in the computation of taxable profit.Deferred tax assets are recognized for all deductible temporary differences, unused tax losses and other income tax deductions to the extent that it is probable that taxable profits will be available against which those deductible temporary differences can be utilized. The carrying amount of deferred tax assets is reviewed at the end of each reporting period and reduced to the extent that it is no longer probable that sufficient taxable profits will be available to allow all or part of the asset to be recovered.Deferred tax assets and liabilities are not recognized if temporary differences arise from goodwill or from the initial recognition (other than a business combination) of other assets and liabilities in a transaction that affects neither taxable profit nor the accounting profit. Deferred tax liabilities are recognized for taxable temporary differences associated with investments in subsidiaries and associates, and interest in joint ventures, except where the Company is able to control the reversal of the temporary difference and it is probable that the temporary difference will not reverse in the foreseeable future. Deferred tax liabilities and assets are measured at the tax rates that are expected to apply in the period in which the liability is settled or the asset is realized, based on tax rates that have been substantively enacted by the end of the reporting period.The measurement of deferred tax liabilities and assets reflect the tax consequences that would follow from the manner in which the Company expects to recover or settle the carrying amount of its assets and liabilities at the end of the reporting period. Deferred tax assets and liabilities are offset when there is a legally enforceable right to set off current tax assets against current tax liabilities and when they relate to income taxes levied by the same taxation authority and the Company intends to settle its current tax liabilities and assets on a net basis. Current and deferred income tax expense or recovery are recognized in net earnings except when they arise as a result of items recognized in other comprehensive income or directly in equity in the current or prior periods, in which case the related current and deferred income taxes are also recognized in other comprehensive income or directly in equity, respectively. Any premium paid for flow-through shares in excess of market value of those shares without the flow-through feature is recorded as other liabilities at the time of issue and recognized as a component of tax recovery at the time the qualifying expenditures are made. (k)Share-based payments The Company grants stock options to buy common shares of the Company to directors, officers, employees and consultants.The board of directors grants such option for periods of up to five years, with vesting periods determined at the sole discretion of the board and at prices equal to the volume weighted average price for the five days immediately preceding the date the options were granted. 14 Almaden Minerals Ltd. Notes to the consolidated financial statements For the years ended December 31, 2014 and 2013 Presented in Canadian dollars 3. Significant Accounting Policies (Continued) (k)Share-based payments (continued) The fair value of the options is measured at the date the options are granted, using the Black-Scholes option pricing model, and is recognized over the period that the employees earn the options.The fair value is recognized as an expense with a corresponding increase in equity settled employee compensation reserve.The amount recognized as expense is adjusted to reflect the number of share options expected to vest. (l)Share capital Proceeds from the exercise of stock options and warrants are recorded as share capital in the amount for which the option or warrant enabled the holder to purchase a share in the Company, in addition to the proportionate amount of reserves originally created at the issuance of the stock options or warrants.Share capital issued for non-monetary consideration is valued at the closing market price at the date of issuance.The proceeds from the issuance of units are allocated between common shares and common share purchase warrants based on the residual value method.Under this method, the proceeds are allocated to common shares based on the fair value of a common share at the announcement date of the unit offering and any residual remaining is allocated to common share purchase warrants. (m) Reclamation and closure cost obligations An obligation to incur restoration, rehabilitation and environmental costs arises when environmental disturbance is caused by the exploration, development or ongoing production of exploration and evaluation assets.Such costs arising for the decommissioning of plant and other site preparation work, discounted to their net present value, are provided for and capitalized at the start of each project to the carrying value of the asset, as soon as the obligation to incur such costs arises.Discount rates using a pre-tax rate that reflect the time value of money are used to calculate the net present value.These costs are charged against profit or loss over the economic life of the related asset, through amortization using either the unit-of-production or the straight line method.The related liability is adjusted for each period for the unwinding of the discount rate and for changes to the current market-based discount rate, amount or timing of the underlying cash flows needed to settle the obligation.Costs for restoration of subsequent site damage which is created on an ongoing basis during production are provided for at their net present values and charged against profits as extraction progresses. The Company has $12,500 (2013 - $12,500) of reclamation deposits held with the Ministry of Mines should any other reclamation and closure cost obligations arise from its obligations to undertake site reclamation and remediation in connection with its operating activities in British Columbia and $22,048 (2013 - $20,764) of reclamation deposits held with the State of Nevada should any asset retirement obligation arise from its obligations to undertake site reclamation and remediation in connection with its operating activities in Nevada. When the Company enters into an option agreement on its exploration and evaluations assets, as part of the option agreement, responsibility for any reclamation and remediation becomes the responsibility of the optionee. 15 Almaden Minerals Ltd. Notes to the consolidated financial statements For the years ended December 31, 2014 and 2013 Presented in Canadian dollars 3.Significant Accounting Policies (Continued) (n)Net loss per share The Company presents the basic and diluted net loss per share data for its common shares, calculated by dividing the loss attributable to common shareholders of the Company by the weighted average number of common shares outstanding during the period.Diluted net loss per share is determined by adjusting the net loss attributable to common shareholders and the weighted average number of common shares outstanding for the effects of all dilutive potential common shares. (o)Application of new and revised accounting standards effective January 1, 2014 The Company has evaluated the following new and revised IFRS standards and has determined there to be no material impact on the consolidated financial statements upon adoption: · IFRIC 21 – Levies · Amendments to IAS 32 - Financial Instruments: Presentation · Amended standard IFRS 2 Share-based Payment - The amendment to IFRS 2 re-defines the definition of “vesting condition.” · Amended standard IFRS 3 Business Combinations - The amendment to IFRS 3 provides further clarification on the accounting treatment for contingent consideration, and provides a scope exception for joint ventures. · Amended standard IFRS 8 Operating Segments - The amendments to IFRS 8 provides further clarification on the disclosure required for the aggregation of segments and the reconciliation of segment assets. · Amended standard IFRS 13 Fair Value Measurement - The amendment to IFRS 13 provides further details on the scope of the portfolio exception. · Amended standard IAS 16 Property, Plant and Equipment - The amendment to IAS 16 deals with the proportionate restatement of accumulated depreciation on revaluation. · Amended standard IAS 24 Related Party Disclosures - The amendment to IAS 24 deals with the disclosure required for management entities. · Amended standard IAS 38 Intangible Assets - The amendment to IAS 38 deals with the proportionate restatement of accumulated depreciation on revaluation. (p)Future accounting standards Certain pronouncements were issued by the IASB or the International Financial Reporting Interpretations Committee (“IFRIC”) but not yet effective as at December31, 2014.The Company intends to adopt these standards and interpretations when they become effective.The Company does not expect these standards to have an impact on its consolidated financial statements. Pronouncements that are not applicable to the Company have been excluded from those described below. 16 Almaden Minerals Ltd. Notes to the consolidated financial statements For the years ended December 31, 2014 and 2013 Presented in Canadian dollars 3.Significant Accounting Policies (Continued) (p)Future accounting standards (continued) The following are the accounting standards issued but not yet effective, as of January 1, 2015. (i) Effective for annual periods beginning on or after January 1, 2015: Amended standard IFRS 7 Financial Instruments: Disclosures - The amendments to IFRS 7 outline the disclosures required when initially applying IFRS 9 Financial Instruments. (ii) Effective for annual periods beginning on or after January 1, 2017: New standard IFRS 15 Revenue from Contracts with Customers - IFRS 15 provides guidance on how and when revenue from contracts with customers is to be recognized, along with new disclosure requirements in order to provide financial statement users with more informative and relevant information. (iii) Effective for annual periods beginning on or after January 1, 2018: New standard IFRS 9 Financial Instruments - Partial replacement of IAS 39 Financial Instruments: Recognition and Measurement. The mandatory effective date has been removed from the standard and will only be replaced when all sections of the standard have been completed. The Company has not early adopted these new and amended standards and is currently assessing the impact that these standards will have on the consolidated financial statements. 4.Accounts Receivable and Prepaid Expenses Accounts receivable and prepaid expenses consist of the following: December 31, December 31, Accounts receivable $ $ Excise tax receivable - Allowance for doubtful accounts ) ) Prepaid expenses $ $ At December 31, 2014, the Company has recorded value added taxes of $378,819 (2013 - $944,897) in exploration and evaluation assets as the value added tax relates to certain projects and will be recovered when the assets are sold. 5. Marketable Securities Marketable securities consist of equity securities over which the Company does not have control or significant influence.Marketable securities are designated as available for sale and valued at fair value.Unrealized gains and losses due to year end revaluation to fair value, other than those determined to be other than significant or prolonged losses are recorded as other comprehensive income or loss.During the year ended December 31, 2014, the Company determined that $405,903 (2013 - $1,274,743; 2012 - $3,856,819) of unrealized loss recorded in available for sale financial assets was a result of significant or prolonged losses. 17 Almaden Minerals Ltd. Notes to the consolidated financial statements For the years ended December 31, 2014 and 2013 Presented in Canadian dollars 6.Inventory Inventory consists of 1,597 ounces of gold which is valued at the lower of average cost of mining and estimated net realizable value.The market value of the gold at December 31, 2014 is $2,200,086 (2013 - $2,005,251). 7.Investment in Associate Gold Mountain Mining Corporation On July 26, 2011, the Company closed an Asset Sale Agreement under which Gold Mountain acquired 100% of the Elk gold deposit in Merritt, British Columbia and Almaden retains a 2% NSR (“Net Smelter Return”) royalty in the project.Under the terms of the agreement, Almaden received 35 million common shares of Gold Mountain and recorded a gain on sale in the amount of $4,122,166 and management’s best estimate of the fair value of the contingently issuable shares of $144,000 as described in Note 8(a).Concurrent with the transaction, Almaden sold 8.25 million common shares of Gold Mountain to third parties at $0.355 per share for gross proceeds of $2,928,750 resulting in no gain or loss on sale and now holds 26.75 million common shares of Gold Mountain representing a 38.8% interest.Upon completion of the transaction, Duane Poliquin (Chairman and Director of Almaden) and Morgan Poliquin (CEO and Director of Almaden) became directors of Gold Mountain. Almaden is accounting for this investment using the equity method as the Company has determined that significant influence exists.Almaden has recorded its equity share of Gold Mountain’s loss during the year ended December 31, 2014 in the amount of a loss of $135,209 (2013 - $818,889 loss; 2012 – $86,963 income).At year ended December 31, 2014, the Company wrote down its investment in associates to its fair value and recorded impairment charges of $6,637,288 (2013 - $Nil; 2012 - $Nil) as the decline in value was considered significant and prolonged as at December 31, 2014. The continuity of the Company’s investment in associate for the years ended December 31, 2014, 2013 and 2012 is as follows: Balance, beginning of year $ $ $ Company’s share of net loss Impairment - - Balance, end of year $ $ $ During the year ended December 31, 2014, the Company charged Gold Mountain $Nil (2013 - $Nil; 2012 - $352,674) for expenditures relating to the Elk project and IP services undertaken on behalf of Gold Mountain.These amounts were valued at the exchange amount agreed to by the parties. The following table summarizes the financial information of Gold Mountain for its year ended December 31, 2014 and 2013: Current assets $ $ Non-current assets $ $ Current liabilities $ $ Non-current liabilities $ $ Revenue $ $ Loss $ $ 18 Almaden Minerals Ltd. Notes to the consolidated financial statements For the years ended December 31, 2014 and 2013 Presented in Canadian dollars 8.Contingent Shares Receivable (a)Gold Mountain Mining Corporation As part of the Asset Sale Agreement with Gold Mountain, Almaden received an additional 2 million common shares held in escrow subject to the following conditions: i. 1,000,000 common shares upon the establishment of one million ounces of measured or indicated reserves of gold on the property; and ii. 1,000,000 common shares upon the establishment of an additional one million ounces of measured and indicated reserves of gold on the property. Any bonus shares not released from escrow within five years will be cancelled.The Company has recorded a contingent share receivable of $15,000 (2013 - $13,500) based on management’s best estimate of the fair value of the common shares as at December 31 , 2014 and a gain on fair value adjustment of $1,500 (2013 - $76,500; 2012 - $54,000) in the statements of comprehensive loss during the year ended December 31, 2014. (b)Goldgroup Mining Inc. On October 14, 2011, the Company completed the sale of its 30% interest in the Caballo Blanco property to Goldgroup Mining Inc. (“Goldgroup”).The Company retains in its Mexican subsidiary an undivided 1.5% NSR in Caballo Blanco.In consideration, Goldgroup paid to Almaden cash consideration of US$2.5 million and issued 7 million of its common shares.An additional 7 million common shares will be issued to Almaden under the following conditions: i. 1,000,000 common shares upon commencement of commercial production on the Caballo Blanco project, ii. 2,000,000 common shares upon measured and indicated resources including cumulative production reaching 2,000,000 ounces of gold, iii. 2,000,000 common shares upon measured, indicated and inferred resources including cumulative production reaching 5,000,000 ounces of gold, and iv. 2,000,000 common shares upon measured, indicated and inferred resources including cumulative production reaching 10,000,000 ounces of gold. On December 24, 2014, Goldgroup sold Caballo Blanco to Timmins Gold Corp (“Timmins”).If Timmins achieves the above conditions, management believes that the bonus common shares will continue to be payable from Goldgroup. The Company has recorded a contingent share receivable of $54,600 (2013 - $31,200) based on management’s best estimate of the fair value of the common shares as at December 31, 2014 and a gain on fair value adjustment in the statements of comprehensive loss during the year ended December 31, 2014 of $23,400 (2013 - $117,000 loss; 2012 - $370,500 loss). 19 Almaden Minerals Ltd. Notes to the consolidated financial statements For the years ended December 31, 2014 and 2013 Presented in Canadian dollars 9. Property, Plant and Equipment Automotive equipment Furniture and fixtures Computer hardware Computer software Geological library Field equipment Leasehold improvements Drill equipment Total $ Cost December 31, 2013 Additions - Disposals - December 31, 2014 Accumulated depreciation December 31, 2013 Disposals - Depreciation - December 31, 2014 Carrying amounts December 31, 2013 - December 31, 2014 - 20 Almaden Minerals Ltd. Notes to the consolidated financial statements For the years ended December 31, 2014 and 2013 Presented in Canadian dollars 9. Property, Plant and Equipment (Continued) Automotive equipment Furniture and fixtures Computer hardware Computer software Geological library Field equipment Leasehold improvements Drill equipment Total $ Cost December 31, 2012 Additions - - - Disposals - December 31, 2013 Accumulated depreciation December 31, 2012 Disposals - Depreciation - December 31, 2013 Carrying amounts December 31, 2012 - December 31, 2013 - 21 Almaden Minerals Ltd. Notes to the consolidated financial statements For the years ended December 31, 2014 and 2013 Presented in Canadian dollars Exploration and Evaluation Assets Tuligtic El Cobre ATW Willow Other Properties Total Exploration and evaluation assets $ Acquisition costs Opening balance (December 31, 2013) Additions - - - Impairment of deferredacquisition costs - - Closing balance (December 31, 2014) 1 1 Deferred exploration costs Opening balance (December 31, 2013) Costs incurred during the year: Drilling and related costs - Professional/technical fees - - Claim maintenance/lease cost Geochemical, metallurgy - - Technical studies - Travel and accommodation - - Geology, geophysics, exploration - - Supplies and misc. 72 - Reclamation, environmental - Water exploration - Value-added tax - - - Impairment of deferred exploration costs - - Closing balance (December 31, 2014) - - Total exploration and evaluation assets 1 1 22 Almaden Minerals Ltd. Notes to the consolidated financial statements For the years ended December 31, 2014 and 2013 Presented in Canadian dollars 10. Exploration and Evaluation Assets (Continued) Tuligtic El Cobre ATW Willow Other Properties Total Exploration and evaluation assets $ Acquisition costs Opening balance (December 31, 2012) Additions - - Proceeds from options - Proceeds received from options on exploration and evaluation assets in excess (deficiency) of cost- reclassified to loss - Impairment of deferred acquisition costs - Closing balance (December 31, 2013) Deferred exploration costs Opening balance (December 31, 2012) Costs incurred during the year: Drilling and related costs - - - Professional/technical fees - Claim maintenance/lease costs Geochemical, metallurgy - - Travel and accommodation - - Geology, exploration - Supplies and misc. - 84 - Geophysical, geosciences - Reclamation, environmental - - Water exploration - Value added tax - - - Recoveries - Proceeds from options - Proceeds received from options on exploration and evaluation assets in excess (deficiency) of cost reclassified to loss - Impairment of deferred exploration costs - Closing balance (December 31, 2013) Total exploration and evaluation assets 23 Almaden Minerals Ltd. Notes to the consolidated financial statements For the years ended December 31, 2014 and 2013 Presented in Canadian dollars 10. Exploration and Evaluation Assets (Continued) The following is a description of the Company’s most significant property interest and related spending commitments: (a) Tuligtic In 2001, the Company acquired by staking a 100% interest in the Tuligtic property in Puebla, Mexico. The property contains the Ixtaca Zone. (b)El Cobre During 2011, the Company completed the sale of its 30% interest in the Caballo Blanco property located in Veracruz, Mexico to Goldgroup.As part of the sale, Goldgroup transferred to Almaden its 40% interest in the El Cobre property. The Company owns a 100% interest in the El Cobre property. (c)ATW The Company has a net 66.2% interest in this diamond property in the Northwest Territories, Canada through its 50% ownership of shares in ATW Resources Ltd. which holds the mineral claim.Given that no further expenditures are planned, the company recorded a write-down in 2014 of $1,493,764 (2013 - $Nil; 2012: $Nil) to a carrying value of $1. (d)Willow In 2007, the Company acquired a 100% interest in the Willow property in Nevada, U.S.A. by staking.Given that no further expenditures are planned, the Company recorded a write-down in 2014 of $874,897 (2013 - $Nil; 2012 - $Nil) to a carrying value of $1. (e)Other (i) Nicoamen River The Company staked and acquired a 100% interest in the Nicoamen River property located in the southern interior region of British Columbia, Canada. (ii) Skoonka Creek The Company has a 34.14% interest in the Skoonka Creek gold property located northeast of Lytton, British Columbia, Canada.The Company recorded a write-down in 2014 of $Nil (2013 - $8,077; 2012 - $Nil). (iii) Merit The Company acquired by staking a 100% interest in the Merit property.During 2010, the Company entered into an Option Agreement with Sunburst Explorations Inc. (“Sunburst”) to earn a 60% interest subject to certain terms and conditions.Sunburst terminated the Option Agreement in 2013.The Company recorded a write-down in 2014 of $109,734 (2013 – $5,697; 2012 – income of $5,000). 24 Almaden Minerals Ltd. Notes to the consolidated financial statements For the years ended December 31, 2014 and 2013 Presented in Canadian dollars 10.Exploration and Evaluation Assets (Continued) (e)Other (Continued) (iv) San Jose The Company purchased a 100% interest in the San Jose claim.The Company recorded a write-down in 2014 of $427 (2013 - $24,676; 2012 - $56,283). (v) Yago & BP In 2013, the Yago and BP properties were vended along with several others (Black Jack Springs property in Nevada and the Mezquites, San Pedro and Llano Grande properties in Mexico) to Tarsis Resources Ltd. (“Tarsis”) for 4 million shares of Tarsis and a 2% NSR royalty.In addition, Tarsis must issue an additional 200,000 shares to the Company for each new property acquired within the area of influence and a further 800,000 shares upon the first time disclosure of a mineral resource on each and any of the new properties.In 2013, the Company’s carrying value of the properties was $438,530 resulting in a loss of $218,532 as reported in Note 13. (vi)Matehuapil During 2007, the Company was successful in its bid to acquire a 100% interest in the Matehuapil claim.In 2008 the purchase price was paid outright.A bond in the amount of $138,929 (“Mineral Property Deposit”) to pay for the purchase of an NSR royalty was required to remain in place until the NSR was purchased.The company abandoned the claims in 2013 and the bond was released on June 3, 2014. (vii)Caldera The Company acquired a 100% interest in the Caldera property by staking.The Company recorded a write-down in 2014 of $35,846 (2013 - $102,021; 2012 - $485,693). (viii)Other write-downs of interest in exploration and evaluation assets The Company wrote down its interest in other exploration and evaluation assets in aggregate by $55,996 at year ended December 31, 2014 (2013 - $190,984; 2012 – $343,739). Share Capital and Reserves (a) Authorized share capital At December 31, 2014, the authorized share capital comprised an unlimited number of common shares.The common shares do not have a par value.All issued shares are fully paid. 25 Almaden Minerals Ltd. Notes to the consolidated financial statements For the years ended December 31, 2014 and 2013 Presented in Canadian dollars Share Capital and Reserves (Continued) (b) Details of private placement and other issues of common shares in 2014 and 2013 On August 1, 2014, the Company closed a non-brokered private placement by the issuance of 4,000,000 units at a price of $1.50 per unit for gross proceeds to the Company of $6,000,000 less share issue costs of $256,111.Each unit consists of one common share and one-half of one non-transferrable common share purchase warrant.Each whole warrant allows the holder to purchase one common share at a price of $2.00 per common share until August 1, 2015.A finder’s fee of $107,400 in cash and finder’s warrants to purchase up to 48,000 common shares at a price of $1.50 per common share until August 1, 2015 was paid on a portion of the placement.The fair value of the finder’s warrants of $15,361 was estimated using the Black-Scholes option pricing model with the following assumptions: Risk-free interest rate – 1.0%; Expected life – 1 year; Expected volatility – 49.30%; and Expected dividend yield – 0%.In connection with the private placement, the company also incurred $133,350 share issue costs.The proceeds of the private placement were allocated to share capital and nil value to the warrants under the residual value method. On November 28, 2013, the Company issued 10,000 common shares at a deemed value of $1.15 per share as a payment to modify the Caballo Blanco royalty agreement. On July 17, 2013 the Company completed a non-brokered private placement of 4,376,000 units at a price of $1.25 per unit for gross proceeds of $5,470,000 less share issue costs of $458,996.Each unit consists of one common share and one non-transferable common share purchase warrant.Each warrant allows the holder to purchase one common share at a price of $1.50 per common share until January 17, 2015 and, thereafter, at a price of $1.80 per common share until July 17, 2016.The proceeds of the private placement were allocated to share capital and nil value to the warrants under the residual value method. A finder’s fee of $232,500 in cash and finder’s warrants to purchase up to 186,000 common shares at a price of $1.50 per common share until July 17, 2016 was paid on a portion of the placement.The fair value of the finder’s warrants of $107,880 was allocated to share capital and reserves for warrants.The Company paid other share issue costs of $118,616. On February 22, 2013, the Company issued 250,000 common shares at a deemed value of $2.15 per share pursuant to a property acquisition agreement on the Tuligtic project. 26 Almaden Minerals Ltd. Notes to the consolidated financial statements For the years ended December 31, 2014 and 2013 Presented in Canadian dollars Share Capital and Reserves (Continued) (c) Warrants The continuity of warrants for the years ended December 31, 2014, 2013 and 2012 are as follows: Expiry date Exercise Price December 31, Granted Exercised Expired/ cancelled December 31, July 17, 2016* $ 1.50 - - July 17, 2016 $ 1.50 August 1, 2015 $ 1.50 August 1, 2015 $ 2.00 - - Weighted average exercise price $ 1.50 $ 1.99 - - * Exercise price is increased to $1.80 per share if the warrants are not exercised by January 17, 2015.Since these warrants were not exercised by January 17, 2015, the exercise price has increased to $1.80 per share. Expiry date Exercise Price December 31, Granted Exercised Expired/ cancelled December 31, July 17, 2016* $ 1.50 - - - July 17, 2016 $ 1.50 - Weighted average exercise price $ 1.50 - $ 1.50 No warrants were granted nor exercised during the year ended December 31, 2012.There were no warrants outstanding at December 31, 2012. The weighted average fair value of warrants granted during the years ended December 31, 2014 and 2013 calculated using the Black-Scholes model at issue date, are as follows: Weighted average assumptions used Number of warrants Date of issue Fair value per share Risk free interest rate Expected life (in years) Expected volatility Expected dividends August 1, 2014 $ 0.32 1.00% 1 49.30% $Nil July 17, 2013 $ 0.58 1.39% 3 55.95% $Nil 27 Almaden Minerals Ltd. Notes to the consolidated financial statements For the years ended December 31, 2014 and 2013 Presented in Canadian dollars Share Capital and Reserves (Continued) (d)Share purchase option compensation plan The Company’s stock option plan permits the issuance of options up to a maximum of 10% of the Company’s issued share capital. Stock options issued to any consultant or person providing investor relations services cannot exceed 2% of the issued and outstanding common shares in any twelve month period. At December 31, 2014, the Company had reserved 587,832 stock options that may be granted. The exercise price of any option cannot be less than the volume weighted average trading price of the shares for the five trading days immediately preceding the date of the grant. The maximum term of all options is five years. The Board of Directors determines the term of the option (to a maximum of five years) and the time during which any option may vest. Options granted to consultants or persons providing investor relations services shall vest in stages with no more than 25% of such option being exercisable in any three month period. All options granted during the years ended December 31, 2014, 2013 and 2012 vested on the date granted. The continuity of stock options for the years ended December 31, 2014, 2013 and 2012 are as follows: Expiry date Exercise price December 31, 2013 Granted Exercised Expired/cancelled
